Citation Nr: 0941565	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  07-32 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1964 to February 
1968 including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Video Conference hearing in St. Petersburg in 
September 2009 to present testimony on the issue on appeal.  
The hearing transcript has been associated with the claims 
file.


FINDINGS OF FACT

1.  The Veteran has a bilateral hearing loss disability 
pursuant to 38 C.F.R. § 3.385.

2.  The competent medical evidence does not associate the 
Veteran's hearing loss with his active service.

3.  The Veteran does not have a medical diagnosis of 
tinnitus.

4.  The competent medical evidence does not associate any 
tinnitus with the Veteran's active service.


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active duty service; nor may it be presumed.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009). 

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's active duty service; nor may it be presumed.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Id. (where notice was not provided prior to the 
AOJ's initial adjudication, this timing problem can be cured 
by the Board remanding for the issuance of a notice letter 
followed by readjudication of the claim by the AOJ); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as a statement of the case 
(SOC) or supplemental statement of the case, is sufficient to 
cure a timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the 
Veteran in March 2007 which supplemented the initial notice 
letter sent in December 2005.  The two letters together fully 
addressed all four notice elements.  The letters informed the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  The Veteran was also asked to submit 
evidence or information in his possession to the AOJ.  
Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the Veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of an 
SOC issued in August 2007 after the notice was provided.  For 
these reasons, it is not prejudicial to the Veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran submitted private 
treatment records from Dr. S.M. dated from July 1992 to 
December 2002, from Dr. C.S. dated in February 2006, from 
First Care dated in April 2005, and reports of work place 
injury for 1993 and 2000.  The Veteran was afforded a VA 
examination in October 2006.  Significantly, neither the 
Veteran nor his representative have identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
If a chronic disorder such as an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

The Veteran seeks entitlement for service connection for 
bilateral hearing loss and tinnitus.  The Veteran contends 
that he has hearing loss and tinnitus and that it was caused 
during his active service.  The Veteran served as a radio 
operator while in the military.  He states that he was able 
to adjust the radio volume so as not to damage his hearing.  
He claims, however, that while serving aboard various ships 
he was exposed to frequent, loud gunfire which would impair 
his hearing for long periods of time and cause ringing in his 
ears.  He believes that this exposure permanently damaged his 
hearing.

The Veteran's service treatment records have been associated 
with the file.  The Veteran's induction examination shows 
hearing within normal limits with mild hearing loss in the 
Veteran's right ear in high frequencies.  In March 1964 the 
Veteran's hearing tested as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
5
25
LEFT
10
15
5
5
30

  The Veteran's hearing was not tested at his separation 
examination.  

The Veteran submitted a private audiogram dated in April 
2005.  The evaluation revealed pure tone threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
65
65
LEFT
40
45
55
80
85

It is not clear who conducted this examination or under what 
conditions it was requested.

In April 2005 First Care conducted a Commercial Driver 
Fitness Determination for the Veteran.  As a part of this 
examination, an audiology examination was conducted.  It 
revealed pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
--
--
LEFT
40
45
55
--
--

Hearing was not tested at the higher frequencies.  The 
examiner stated that the Veteran required hearing aids and 
that he was temporarily disqualified for the position due to 
the condition of his hearing.  To meet the hearing standards 
it was recommended that the Veteran obtain at least one, but 
preferably two, hearing aids.

The Veteran was afforded a VA examination in October 2006.  
The examiner reviewed the Veteran's claims file.  The Veteran 
did not report occupational, recreational, or recent noise 
exposure.  The Veteran did not have a history of tinnitus.

The Veteran was afforded an audiology evaluation, which 
revealed pure tone threshold levels, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
55
75
70
LEFT
40
40
60
65
80

Speech recognition was measured as 96 percent in the right 
ear and 92 percent in the left ear.  

The examiner found that the Veteran had moderate to severe 
hearing loss in the right ear and mild to moderate hearing 
loss in the left ear.  The examiner found that the Veteran 
did not complain of tinnitus in service and as such, it was 
less likely as not that any tinnitus was related to active 
service.  Additionally the examiner stated that the Veteran 
showed signs of hearing loss upon entering active service 
suggesting either genetic hearing loss or previous noise 
exposure.  Based on the description of noise exposure given 
by the Veteran it was less likely as not that hearing loss 
was attributable to military noise.

At the Veteran's Video Conference hearing he reported that he 
sought treatment for hearing loss from a medic aboard the 
ship he was serving on during his active service.  The medic 
told the Veteran that the hearing loss would resolve itself 
after he left the military.  The Veteran stated that he was 
unaware of what tinnitus was until he was asked during a 
hearing test.  He stated that he had never thought about the 
ringing in his ears, though he had it occasionally.  The 
Veteran reported having tinnitus regularly while in the 
military.  

In light of the evidence the Veteran is not entitled to 
service connection for hearing loss or tinnitus.  To 
establish service connection the Veteran must show that he 
has a current disability.  While he has met the requirements 
of 38 C.F.R. § 3.385 for hearing loss, he does not have a 
current diagnosis of tinnitus.  

As a lay person, the Veteran is competent to report that he 
experiences ringing in his ears and hearing loss, and has 
since active service, however as a layperson without medical 
expertise, he is not qualified to address questions requiring 
medical training for resolution, such as a diagnosis or 
medical opinion as to etiology.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The claims file does not contain any medical evidence 
associating the Veteran's hearing loss with his active 
service.  The VA examiner concluded that the Veteran was not 
exposed to noise in service sufficient to cause hearing loss 
and tinnitus.  The examiner further relied on the fact that 
there was no record of complaint of hearing loss or tinnitus 
in the Veteran's service treatment records.  As such, the 
Veteran's accounts associating hearing loss and tinnitus with 
his active service are not sufficient to grant service 
connection because as a lay person he is not qualified to 
make this determination. 

Although the Veteran reports that he consulted a medic about 
his hearing loss while in the military, there is no record of 
this and there is no record of further treatment for hearing 
loss or tinnitus until April 2005.  The Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the 
medical evidence does not show treatment for hearing loss or 
tinnitus until 2005, nearly 40 years after the Veteran 
separated from service.  This is significant evidence against 
the claim.  As such, entitlement to service connection must 
be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for hearing loss and tinnitus, the doctrine does not apply.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


